Citation Nr: 1626995	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-43 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In January 2016, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  At such time, the undersigned held the record open 60 days for the receipt of additional evidence.  Thereafter, in February 2016, the Veteran submitted additional evidence consisting of lay statements with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to his claim for service connection for a back disorder, the Veteran's service treatment records reflect that, in December 1966, he complained of pain in the lower part of the back for two days.  The following day, the Veteran returned and reported low back pain as a result of lifting a heavy object.  The diagnosis was low back sprain.  Two days thereafter, he again complained of back pain for the prior five days.  As such, he was sent for an orthopedic consultation for acute lumbosacral sprain with lower extremity weakness.  Following an examination and X-rays, acute lumbosacral strain was diagnosed.  Furthermore, in statements of record and at his January 2016 Board hearing, the Veteran alleged that his current back disorder is the result of lifting items weighing 200 to 300 pounds without the proper equipment, and that he has continuously experienced back symptomatology since the initial in-service injury.

Post-service, the record includes records from Dr. Tusken at Tusken Chiropractic that reflect treatment off and on since July 1991 for complaints of back.  The intake interview revealed a report of a fall off a truck in 1980 and a fall from a ladder six months thereafter.  At a VA examination conducted in September 2015, lumbosacral spine strain and lumbosacral spine degenerative joint disease were diagnosed.  The Veteran reported his in-service injury as well as post-service injuries in the early 1970's and 1981-82.  Following an interview of the Veteran, a review of the record, and a physical examination, the examiner opined that the Veteran's back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of such opinion, the examiner noted that the Veteran was seen only for a single episode of lumbosacral spine strain and the separation report of medical history reflects that the Veteran denied a back condition.  He further indicated that there was no documentation noted for follow-up of a back condition following military service 48 years previously, that does not satisfy continuity of care and concern, and the mild multi-level degenerative joint disease was an age-related finding.

Subsequent to such examination, the Veteran testified at his January 2016 Board hearing that, in addition to receiving treatment from Dr. Tusken, he also was treated by a Dr. Cavanaugh at the Longmont Clinic in the 1970s, a Dr. Messer in Longmont, and another doctor who the Veteran could only recall the first name of (Zach) in Johnstown.  To date, these private treatment records have not been associated with the claims file.  As these records may assist in supporting the Veteran's claim, the Board finds a remand to attempt to obtain these records is warranted.

Thereafter, the AOJ should review the record and conduct any additionally indicated development, to include obtaining any addendum opinions deemed necessary for the adjudication of the Veteran's claim for service connection for a back disorder.

The Board further finds that a remand is necessary in order to afford the Veteran contemporaneous VA examinations so as to determine the current nature and severity of his GERD and PTSD.

In this regard, the Veteran received VA examinations for his service-connected GERD in November 2009 and September 2015.  In the November 2009 VA examination report, the Veteran was diagnosed with GERD.  The examiner noted the Veteran reported continuous heartburn and that the Veteran had emesis of bile or burning liquid.  In the September 2015 VA examination report, the Veteran reported that there had been no change in his condition since his last examination.  There was no esophageal stricture, spasm, or diverticula and no epigastric pain on palpitation.  

However, he Veteran testified before the Board in January 2016 that he had "terrific arm pain" in his right arm in relation to his GERD.  He also reported that, when he does not take his medication, he experiences regurgitation and has trouble sleeping.  The Board finds that there is a suggestion of worsening in the Veteran's condition since his last VA examination.  Therefore, he should be afforded a VA examination to determine the current nature and severity of his service-connected GERD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regard to his PTSD, the Veteran received VA examinations in September 2009 and September 2015.  The September 2009 examination report noted that the Veteran avoided social situations, had no history of suicide attempts, but had a history of regularly fighting and assaulting others.  His remote, recent, and immediate memory were each described as normal.

The September 2015 examination report noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veterans symptoms were noted as anxiety, suspiciousness, and chronic sleep impairment.  He was described by the examiner as alert, coherent, fully oriented, dressed in clean clothes, and pleasant and cooperative in manner.  His thought processes were described as logical and goal oriented.  His affect was "fairly bright" although he became tearful at times, he denied current thoughts of suicide, and there was no evidence of formal thought disorder.  Additionally, his underlying mood was described as euthymic.

In the Veteran's January 2016 Board hearing, his spouse described a verbal confrontation between the Veteran and a woman at a restaurant.  She also described an argument between the Veteran and his daughter.  When asked how frequent those kinds of episodes were, she reported that many times the Veteran will simply go into his shop and stay there by himself.  Notably, the Veteran reported that he was unable to follow multiple steps in a row and that he would have to take things one step at a time.  Indeed, the Veteran's wife describes incidents of possible short term memory loss which have become increasingly an issue in the past year and a half.  Due to the Veteran's reported problems with memory, the Board finds that there is a suggestion of worsening of the Veteran's PTSD.  Thus, he should be afforded a new VA examination to determine the current severity of his PTSD.  See Snuffer, 10 Vet. App. 400 (1997).

Finally, with regard to the Veteran's increased rating claims, while he indicated that he was receiving treatment for his PTSD, he did report treatment for his GERD through the VA facility in Fort Collins.  Therefore, on remand, updated VA treatment records dated from November 2015 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to submit or identify any outstanding private treatment records relevant to his back disorder, to include those from Dr. Cavanaugh at the Longmont Clinic in the 1970s, Dr. Messer in Longmont, and another doctor who the Veteran could only recall the first name of (Zach) in Johnstown.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  After obtaining any outstanding records in connection with the request in the above paragraph, the AOJ should review the record and conduct any additionally indicated development, to include obtaining any addendum opinions deemed necessary for the adjudication of the Veteran's claim for service connection for a back disorder.

3.  Obtain updated VA treatment records dated from November 2015 to the present in regard to the Veteran's GERD.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for an examination to determine the current severity of his service-connected GERD.  The record and copy of this remand must be made available to and reviewed by the examiner.  The examiner should conduct all necessary testing so as to ascertain the nature and severity of such service-connected disability.

In this regard, the examiner should describe the nature and severity of all manifestations of the Veteran's GERD symptomatology and the resulting impairment of his health.

The examination reports should include a complete rationale for all opinions expressed.

5.  Schedule the Veteran for an examination to determine the current severity of his service-connected PTSD.  The record and copy of this remand must be made available to and reviewed by the examiner.  The examiner should conduct all necessary testing so as to ascertain the nature and severity of such service-connected disability.

In this regard, the examiner should describe the nature and severity of all manifestations of the Veteran's PTSD symptomatology and the resulting social and occupational impairment. 

The examination reports should include a complete rationale for all opinions expressed.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


